Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
Continuation application serial no. 14473081, filed 08/29/2014, now U.S. Patent #10496676.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.

Claims 1-20 have been examined.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6- 9, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang et al. [US 20070162462 A1], in view of Seibel [US 8661068 B1, 2014-02-25], further in view of Seaman et al. [US 20130018987 A1, July 15, 2011].

With respect to claims 1, 15 and 20, the claims limitations of method and computer-readable instructions comprising: 
populating a synchronization cache with synchronization metadata indicating synchronization targets of a first node ([0064] the metadata of each file (or directory) is assigned a home--either the central server 134 or some WFSR 112 in the system. The home of a file is delegated the responsibility for file management and allows WireFS optimizations in file lookup and transfer. Data synchronization between WFSRs and the central server is through a WireFS Manager 132 (WFSM))


Zhang does not teach wherein during a boot of the first node [e.g. file server boot up], the first node loads the synchronization metadata into the synchronization cache prior to loading a network subsystem. 
Seibel teaches wherein during a boot of the first node [e.g. file server boot up], the first node loads the synchronization metadata into the synchronization cache prior to loading a network subsystem [e.g. global metadata cache 354 is instantiated and initialized] (col. 18, lines 16-20, FIG. 10, global metadata cache 354 is instantiated and initialized before a first file system is mounted when file server 23 boots up (step 400). A client issues a request to access metadata (such as indirect block) of a file system (step 402).
Col. 3, lines 49-67, metadata of a file of a file system which is read from a persistent storage (e.g., disk) and written to the persistent storage disk may be cached in a volatile memory (e.g., system cache) of a data storage system. Caching of metadata of a file implies that read operations read metadata of the file from the volatile memory rather than from a disk. Correspondingly, write operations may write metadata of a file to the volatile memory rather than to a disk. A file sync operation writes metadata of a file cached in a volatile memory of a data storage system to a persistent storage at a time interval that is determined by an operating system of the data storage system. Further, metadata of a file of a file system cached in a volatile memory of a data storage system may be flushed to a persistent storage based on either a load on the data storage system or a high water mark threshold value. Caching metadata of a file of a file system in a volatile memory improves performance of the file system because accessing metadata from a disk involves an I/O operation to the disk which is slower than accessing metadata from the volatile memory.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zhang with loading metadata into caches during booting process of Seibel. Such a modification would provide the advantage of reducing I/O load on a data storage system by efficiently caching metadata objects of file systems (Seibel, col. 5, lines 10-20).
Zhang as modified by Seibel further teaches:
writing data of an atomic write operation [e.g. the file is updated at the file server atomically], received by the first node from a device, to first storage; replicating the atomic write operation to a synchronization target [e.g. propagates updates] (Zhang [0091] FIG. 5, shows a write operation. Here the client WFSR obtains exclusive access by acquiring ownership of the file (exchange 520). The client write requests are satisfied at the WFSR 515 and update logs are generated (exchange 510). The update logs contain the differences between the original file contents and the updated file. The WFSR then propagates those updates to the home 450 which regenerates the file attribute list and updates the chunk location hints (exchange 525). Finally, the original file is updated (exchange 530) at the WFSM 535 which streams the differences to the server. Steps 525, 530 are performed asynchronously. Updates can be aggregated by the owner 515 and the home 540 before committing them at the file server. Finally, the home WFSR 540 can push (exchange 545) the new chunks of data to WFSCs 550.
Zhang [0028] for file atomicity maintenance, the method including the caching step may further include the step of evicting from the system all bins of a file is the file has a bin evicted during the process.
Zhang [0152] if a file has some bin evicted during the process, all other bins of the file will also be evicted from the system. That is for file atomicity maintenance. 
  Zhang [0188] the inconsistency problem is handled using two techniques. First, all updates to a file are serialized at its home and only the owner is allowed to perform any updates. It is therefore enough for WireFS home to invalidate all other cached copies and redirect any new requests to the owner. Second, whole files are cached at the home node and the file is updated at the file server atomically. The home node collects all updates and creates a temporary file at the server. That file contains the original contents of the file and all updates are performed on it. At the end of the updates, the WFSM swaps the original and temporary files, which presents an atomic update at the file server); and
acknowledging the atomic write operation to the device based upon the data being written to the first storage by the first node and the synchronization target indicating that the data has been written to second storage (Zhang [0158] in case 1102, the home gets the ownership update acknowledgement from all WFSRs in the callback list. In case 1103, a WFSR is forced to relinquish ownership. The solid lines show local area communication while the dotted lines show the messages over the wide area).
As shown above Zhang teaches replicating the modification operation [e.g. request to modify contents of the file] to create a replication operation [e.g. periodically receive an update log containing file updates] that is transmitted over the connection to the second node based upon the synchronization metadata [e.g. file handle] wherein completion of the write operation is based upon the modification operation and the replication [e.g. propagates updates] operation completing [e.g. atomicity].
Note: referring to the instant application specification paragraph [0013] describes operation completion as “when data is subject to atomic synchronization, an acknowledgement that a write operation completed is not returned to a client until the write operation has been replicated to the other cluster”, therefore as shown above Zhang in paragraphs [0028, 0152, 0188 and 0158] teaches acknowledgement and atomic synchronization for completion of the write operation). 

Zhang as modified by Seibel does not teach determining priorities assigned to nodes within a network of nodes, wherein the priorities are used to identify a first subset of nodes of the network of nodes to connect to before connecting to a second subset of nodes of the network that are prioritized lower than the first subset of nodes.
Seaman teaches determining priorities assigned to nodes within a network of nodes, wherein the    priorities are used to identify a first subset of nodes of the network of nodes to connect  to before connecting to a second subset of nodes of the network that are prioritized lower than the first subset of nodes ([0029-0031] the node may find a location of the data or packet that needs retrieving, at 406, based on a list of nodes that the retrieving node is aware has the needed data or packet. Another way a retrieving node could find a location of a needed packet would be to poll other nodes to determine if another node has the packet or knows of a location of the packet. For example, a retrieving node may perform a round-round polling of other nodes until it locates the needed data or packet. 
The node may select where to retrieve the needed data or packet from based on one or more factors including, but not limited to: an assigned priority of a node, an assigned priority of the data or package, a bandwidth of a network connection between nodes, a determined speed of a connection, an expected transfer speed, a determined transfer speed, a number of connections, other network metrics, any other factor, or any combination thereof…).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zhang as modified by Seibel with establishing a network connection to the network and the synchronization targets base on assigned priorities node of Seaman. Such a modification would provide efficient transmission of package to the other nodes (Seaman [0015]).
Zhang as modified by Seibel and Seaman further teaches:
in response to the synchronization metadata being loaded into the synchronization cache [e.g. MetaData layer stored metadata into cache), loading the network subsystem for connection [e.g. for connecting to the subsystem through the WireFS module] (Zhang [0095-0096] WireFS MDL takes advantage of the hierarchical path name structure of the file system to: (i) reduce the load on a central server, and (ii) enable efficient lookup of file system objects over a wide area network. The MDL (MetaData Layer) is a logical construct composed of all the WFSRs in the system. When a client connected to a WFSR mounts an exported volume, the WFSR becomes a participant in the MDL. It then caches meta-data information related to the volume and the objects accessed through it.
FIG. 6 shows the architecture of a WFSR node 600. The shaded boxes 610 show the components involved in the MDL; i.e., the persistent caches stored on the stable storage. The WireFS module 630 communicates with other WFSRs and the WFSM. The server redirector 620 acts as the file server for the clients within the Local Area Network and forwards any requests for WireFS to the WireFS module);
establishing a network connection to the network and the synchronization targets according to the priorities after the synchronization cache has been populated [e.g. establish network connection between nodes according to connection priority] (Seaman [0015] after a package or manifest is created or modified, the adaptive replication module 108 may tell other connected modules that the specific package is needed at their location. The notification of the existence of the specific package can be a short and efficient transmission to other nodes and may contain the package identification and a list of locations that are known (at that time) to store the particular package. The list of locations can include, at minimum, the originating node plus any other nodes that the originating node is aware of having the package. The originating node may log which other nodes have been notified about the specific package. 
Seaman [0033] if a node assigns almost no delay for when to retrieve the data (such as a highest priority or a fast connection), such as by a delay indicator like the number one (1), the node may proceed to retrieve the data almost immediately, at 410. If the node has determined to implement a delay (such as a lower priority or slower connection) for retrieving the data, at 408, then the process 405 may proceed, at 412, to implement a delay or wait time, at 414. Further, the node may assign a delay indicator (such as greater than 1) to implement a delay in retrieving the data or to prioritize multiple pending retrievals; for example, a larger delay indicator may correspond to a longer the delay. However, a node may have a maximum delay that may override the delay indicator once the maximum delay has been reached. An amount of time of a delay may be pre-determined, set by a user, or may be determined by the node based on one or more factors, such as an assigned priority of a node, an assigned priority of the data or package, a bandwidth of a network connection between nodes, a determined speed of a connection, an expected transfer speed, a determined transfer speed, a number of connections, other network metrics, any other factor, or any combination thereof).

With respect to dependent claim 2, Zhang as modified by Seibel and Seaman further teaches refraining from acknowledging the atomic write operation until the data has been acknowledged as being stored within both the first storage by the first node and the second storage by the synchronization target (Zhang [0158] in case 1102, the home gets the ownership update acknowledgement from all WFSRs in the callback list. In case 1103, a WFSR is forced to relinquish ownership. The solid lines show local area communication while the dotted lines show the messages over the wide area).

With respect to dependent claim 6, Zhang as modified by Seibel and Seaman further teaches updating the synchronization metadata based upon the synchronization target being migrated from a second node to a third node (Zhang [0091] FIG. 5 shows a write operation. Here the client WFSR obtains exclusive access by acquiring ownership of the file (exchange 520). The client write requests are satisfied at the WFSR 515 and update logs are generated (exchange 510). The update logs contain the differences between the original file contents and the updated file. The WFSR then propagates those updates to the home 450 which regenerates the file attribute list and updates the chunk location hints (exchange 525). Finally, the original file is updated (exchange 530) at the WFSM 535 which streams the differences to the server. Steps 525, 530 are performed asynchronously. Updates can be aggregated by the owner 515 and the home 540 before committing them at the file server. Finally, the home WFSR 540 can push (exchange 545) the new chunks of data to WFSCs 550).

With respect to dependent claim 7, Zhang as modified by Seibel and Seaman further teaches wherein the synchronization metadata specifies a second synchronization target for the first node (Zhang [0099-0104] the WFSR performs two operations on receiving the lookup request. First, it translates the file handle to the server path name (on which the WireFS lookup hierarchy is constructed). Three cases of the lookup operation are illustrated in the three time lines of FIG. 7. The solid lines of FIG. 7 show local area communication, while the dotted lines show messages transmitted over the wide area.….The OPEN request registers a callback with the home node to invalidate the WFSR cache on an update. It also retrieves the attributes of all children of the lookup target).

With respect to dependent claim 8, Zhang as modified by Seibel and Seaman further teaches wherein the nodes comprise computing systems configured to store data within storage devices comprising: connecting to the synchronization target after connecting to the second synchronization target based upon the synchronization target having a lower priority  than the second synchronization target (Seaman [0033] In an example, if a node assigns almost no delay for when to retrieve the data (such as a highest priority or a fast connection), such as by a delay indicator like the number one (1), the node may proceed to retrieve the data almost immediately, at 410. If the node has determined to implement a delay (such as a lower priority or slower connection) for retrieving the data, at 408, then the process 405 may proceed, at 412, to implement a delay or wait time, at 414. Further, the node may assign a delay indicator (such as greater than 1) to implement a delay in retrieving the data or to prioritize multiple pending retrievals; for example, a larger delay indicator may correspond to a longer the delay. However, a node may have a maximum delay that may override the delay indicator once the maximum delay has been reached. An amount of time of a delay may be pre-determined, set by a user, or may be determined by the node based on one or more factors, such as an assigned priority of a node, an assigned priority of the data or package, a bandwidth of a network connection between nodes, a determined speed of a connection, an expected transfer speed, a determined transfer speed, a number of connections, other network metrics, any other factor, or any combination thereof).

With respect to dependent claim 9, Zhang as modified by Seibel and Seaman further teaches transmitting an acknowledgement to the device that an operation is complete based upon the synchronization metadata mapping a file targeted by the operation to a replication-critical consistency group and execution of the operation at the first node and replication of the operation at the synchronization target successfully completing (Zhang [0105] the arguments to GETATTR include the file handle of the file. The WFSR retrieves the attribute information of all children of the lookup target along with the OPEN call. If the GETATTR is performed close to the LOOKUP, most likely the attribute information would be cached. The client is returned this cached information if there is no outstanding callback. Similarly, READDIR and READDIRPLUS can be satisfied from the cache. If the attributes are not cached or the cache is invalidated, however, the request is sent to the home node of the file which must return the correct attributes and/or contents. Since GETATTR is usually followed by a read/write access, WireFS can initiate a read-ahead of the target file and can satisfy the read requests without waiting for the data in the critical path).

With respect to dependent claim 12, Zhang as modified by Seibel and Seaman further teaches determining whether the synchronization metadata is stale (Zhang [0084] the dcache is a persistent cache of recently accessed data chunks. The first 64 bits of the content hash are used as an index into the cache. Using this index has two benefits: first, it enables sharing common data blocks across files throughout the file system; and second, it allows easy identification of the blocks present in the WFSCs without any associated metadata state. The DAL identifies the data as well as the differences to be transferred between nodes in the system using the dcache).

With respect to dependent claim 13, Zhang as modified by Seaman further teaches wherein the synchronization cache is populated before networking subsystems are initialized (Zhang [0096] FIG. 6 shows the architecture of a WFSR node 600. The shaded boxes 610 show the components involved in the MDL; i.e., the persistent caches stored on the stable storage. The WireFS module 630 communicates with other WFSRs and the WFSM. The server redirector 620 acts as the file server for the clients within the Local Area Network and forwards any requests for WireFS to the WireFS module).

With respect to dependent claim 14, Zhang as modified by Seibel and Seaman further teaches updating the synchronization metadata based upon a changed to a consistency group endpoint-to-synchronization target mapping (Zhang [0091] FIG. 5, … the original file is updated (exchange 530) at the WFSM 535 which streams the differences to the server. Steps 525, 530 are performed asynchronously. Updates can be aggregated by the owner 515 and the home 540 before committing them at the file server. Finally, the home WFSR 540 can push (exchange 545) the new chunks of data to WFSCs 550).

Regarding claim 16; the instant claims recite substantially same limitations as the above rejected claim 2 and is therefore rejected under the same prior-art teachings.

Claims 3-5, 11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over by Zhang in view of Seibel and Seaman, as applied to claims 1 and 15, further in view of Peterson et al. [US 20140006685 A1, June 29, 2012]. 

With respect to dependent claim 3, Zhang as modified by Seibel and Seaman does not teach writing data of a non-atomic write operation, received by the first node from the device, to the first storage. 
Peterson teaches writing data of a non-atomic write operation, received by the first node from the device, to the first storage ([0243] the storage controller 124 may further comprise an acknowledgment module 1737 that transmits or records acknowledgment of completion of storage requests (atomic or non-atomic). The acknowledgment module 1737 may transmit acknowledgment asynchronously via a callback or other mechanism. Alternatively, an acknowledged atomic storage request may be synchronous and may comprise returning from an asynchronous function or method call. The acknowledgment module 1737 may send acknowledgment after the data has actually been stored and/or when it is reasonably certain that the data of the request will be stored, as will be explained in further detail in connection with the flowchart shown in FIG. 18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zhang as modified by Seibel and Seaman with processing non-atomic write operation of Peterson. Such a modification would allow the storage controller to more efficiently manage storage resources (e.g., prevent premature reservation of physical storage resources (Peterson [0098]).

With respect to dependent claim 4, Zhang as modified by Seibel, Seaman and Peterson further teaches replicating the non-atomic write operation to the synchronization target (Zhang [0013] the method may further comprise the steps of, at the home file system redirector, receiving from a requesting redirector a request to modify contents of the file, and granting exclusive update access to the requesting redirector.  In that case, the home file system may periodically receive an update log containing file updates performed by the requesting redirector).

With respect to dependent claim 5, Zhang as modified by Seibel, Seaman and Peterson further teaches acknowledging the non-atomic write operation based upon the data being written by the first node to the first storage irrespective of whether the synchronization target has acknowledged that the data has been written to the second storage (Peterson [0243] the storage controller 124 may further comprise an acknowledgment module 1737 that transmits or records acknowledgment of completion of storage requests (atomic or non-atomic). The acknowledgment module 1737 may transmit acknowledgment asynchronously via a callback or other mechanism… FIG. 18).

With respect to dependent claim 11, Zhang as modified by Seibel and Seaman does not teach executing an operation by the first node upon the first storage without replicating the operation to the synchronization target based upon the synchronization metadata mapping a file targeted by the operation to a non-consistency group.
Peterson teaches executing an operation by the first node upon the first storage without replicating the operation to the synchronization target based upon the synchronization metadata mapping a file targeted by the operation to a non-consistency group ([0243] the storage controller 124 may further comprise an acknowledgment module 1737 that transmits or records acknowledgment of completion of storage requests (atomic or non-atomic). The acknowledgment module 1737 may transmit acknowledgment asynchronously via a callback or other mechanism. Alternatively, an acknowledged atomic storage request may be synchronous and may comprise returning from an asynchronous function or method call. The acknowledgment module 1737 may send acknowledgment after the data has actually been stored and/or when it is reasonably certain that the data of the request will be stored, as will be explained in further detail in connection with the flowchart shown in FIG. 18).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zhang as modified by Seibel and Seaman with “processing atomic non-atomic write operation” of Peterson. Such a modification would allow the storage controller to more efficiently manage storage resources (e.g., prevent premature reservation of physical storage resources) (Peterson [0098]).

Regarding claims 17-19 the instant claims recite substantially same limitations as the above rejected claims 3-5 and are therefore rejected under the same prior-art teachings.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over by Zhang in view of Seibel and Seaman, as applied to claims 1 and 15, further in view of Kara et al. [US 6199055 B1, November 5, 1997]. 

With respect to dependent claim 10, Zhang as modified by Seaman further teaches transmitting an acknowledgement to the device that an operation is complete based upon the synchronization metadata mapping a file targeted by the operation to a replication-non-critical consistency group and execution of the operation at the first node successfully completing irrespective of replication of the operation at the synchronization target successfully completing.
Kara teaches transmitting an acknowledgement to the device that an operation is complete based upon the synchronization metadata mapping a file targeted by the operation to a replication-non-critical consistency group and execution of the operation at the first node successfully completing irrespective of replication of the operation at the synchronization target successfully completing (col.21, lines 6-14, the processes are themselves atomic transactions, a particular external transaction may utilize processes which are not atomic transactions, if desired. However, as fault tolerance and security, relies at least in part on the atomicy of transactions within the portable processors, it is preferred that only processes not critical to performance of the external transaction be utilized as non-atomic transactions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Zhang as modified by Seaman with “processing atomic and non-atomic operation subject to critical and non-critical process” of Kara. Such a modification would relies on the distributed arbitration of the secure portable processor and the trusted remote system (Kara, col 27, lines 23-25).

Response to Amendment
In response to the 08/27/2021 office action claims 1, 11, 15 and 20 have been amended, no new claim has been added, and no claim has been cancelled. Claims 1-20 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 10/24/2021 have been considered. 
The arguments are drawn to the newly recited limitations. The new ground of rejection as necessitated by the new limitation is presented herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/SOHEILA (Gina) DAVANLOU/Examiner, Art Unit 2153